
	
		II
		112th CONGRESS
		1st Session
		S. 1492
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Reid (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain Federal land in
		  Clark County, Nevada, for the environmental remediation and reclamation of the
		  Three Kids Mine Project Site, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Three Kids Mine Remediation and
			 Reclamation Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 948 acres of Bureau of Reclamation and Bureau of Land Management land within
			 the Three Kids Mine Project Site, as depicted on the map.
			(2)Hazardous
			 substance; pollutant or contaminant; release; remedy;
			 responseThe terms hazardous substance,
			 pollutant or contaminant, release,
			 remedy, and response have the meanings given those
			 terms in section 101 of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601).
			(3)Henderson
			 Redevelopment AgencyThe term Henderson Redevelopment
			 Agency means the redevelopment agency of the City of Henderson, Nevada,
			 established and authorized to transact business and exercise the powers of the
			 agency in accordance with the Nevada Community Redevelopment Law (Nev. Rev.
			 Stat. 279.382 to 279.685).
			(4)MapThe
			 term map means the map entitled Three Kids Mine Project
			 Area and dated August 2, 2011.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Nevada.
			(7)Three Kids Mine
			 Project SiteThe term Three Kids Mine Project Site
			 means the approximately 1,262 acres of land that is—
				(A)comprised
			 of—
					(i)the
			 Federal land; and
					(ii)the
			 approximately 314 acres of adjacent non-Federal land; and
					(B)depicted as the
			 Three Kids Mine Project Site on the map.
				3.Land
			 conveyance
			(a)In
			 generalNotwithstanding sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and section 120 of the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9620), and any
			 other provision of law, as soon as practicable after the conditions described
			 in subsection (b) have been met, and subject to valid existing rights, the
			 Secretary shall convey to the Henderson Redevelopment Agency all right, title,
			 and interest of the United States in and to the Federal land.
			(b)Conditions
				(1)Appraisal; fair
			 market value
					(A)In
			 generalAs consideration for the conveyance under subsection (a),
			 the Henderson Redevelopment Agency shall pay the fair market value of the
			 Federal land, if any, as determined under subparagraph (B) and as adjusted
			 under subparagraph (E).
					(B)AppraisalThe
			 Secretary shall determine the fair market value of the Federal land based on an
			 appraisal—
						(i)that is conducted
			 in accordance with nationally recognized appraisal standards, including—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(ii)that does not
			 take into account any existing contamination associated with historical mining
			 on the Federal land.
						(C)Remediation and
			 reclamation costs
						(i)In
			 generalThe Secretary shall prepare a reasonable estimate of the
			 costs to assess, remediate, and reclaim the Three Kids Mine Project
			 Site.
						(ii)ConsiderationsThe
			 estimate prepared under clause (i) shall be—
							(I)based on the
			 results of a comprehensive Phase II environmental site assessment of the Three
			 Kids Mine Project Site prepared by the Henderson Redevelopment Agency or a
			 designee that has been approved by the State; and
							(II)prepared in
			 accordance with the current version of the ASTM International Standard
			 E–2137–06 entitled Standard Guide for Estimating Monetary Costs and
			 Liabilities for Environmental Matters.
							(iii)Assessment
			 requirementsThe Phase II environmental site assessment prepared
			 under clause (ii)(I) shall, without limiting any additional requirements that
			 may be required by the State, be conducted in accordance with the procedures
			 of—
							(I)the most recent
			 version of ASTM International Standard E–1527–05 entitled Standard
			 Practice for Environmental Site Assessments: Phase I Environmental Site
			 Assessment Process; and
							(II)ASTM
			 International Standard E–1903–97 entitled Standard Guide for
			 Environmental Site Assessments: Phase II Environmental Site Assessment
			 Process (2002).
							(iv)Review of
			 certain information
							(I)In
			 generalThe Secretary shall review and consider cost information
			 proffered by the Henderson Redevelopment Agency and the State in the
			 preparation of the estimate under this subparagraph.
							(II)Final
			 determinationIf there is a disagreement among the Secretary,
			 Henderson Redevelopment Agency, and the State over the reasonable estimate of
			 costs under this subparagraph, the parties shall jointly select 1 or more
			 experts to assist the Secretary in making the final estimate of the
			 costs.
							(D)DeadlineNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 begin the appraisal and cost estimates under subparagraphs (B) and (C),
			 respectively.
					(E)AdjustmentThe
			 Secretary shall administratively adjust the fair market value of the Federal
			 land, as determined under subparagraph (B), based on the estimate of
			 remediation, and reclamation costs, as determined under subparagraph
			 (C).
					(2)Mine
			 remediation and reclamation agreement executed
					(A)In
			 generalThe conveyance under subsection (a) shall be contingent
			 on the Secretary receiving from the State written notification that a mine
			 remediation and reclamation agreement has been executed in accordance with
			 subparagraph (B).
					(B)RequirementsThe
			 mine remediation and reclamation agreement required under subparagraph (A)
			 shall be an enforceable consent order or agreement administered by the State
			 that—
						(i)obligates a party
			 to perform the remediation and reclamation work at the Three Kids Mine Project
			 Site necessary to complete a permanent and appropriately protective remedy to
			 existing environmental contamination and hazardous conditions; and
						(ii)contains
			 provisions determined to be necessary by the State, including financial
			 assurance provisions to ensure the completion of the remedy.
						(3)Notification
			 from agencyAs a condition of the conveyance under subsection
			 (a), the Secretary shall receive from the Henderson Redevelopment Agency
			 written notification that the Henderson Redevelopment Agency is prepared to
			 accept conveyance of the Federal land under that subsection.
				4.Withdrawal
			(a)In
			 generalSubject to valid existing rights, for the 10-year period
			 beginning on the earlier of the date of enactment of this Act or the date of
			 the conveyance required by this Act, the Federal land is withdrawn from all
			 forms of—
				(1)entry,
			 appropriation, operation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 the mineral leasing, mineral materials, and the geothermal leasing laws.
				(b)Existing
			 reclamation withdrawalsSubject to valid existing rights, any
			 withdrawal under the public land laws that includes all or any portion of the
			 Federal land for which the Bureau of Reclamation has determined that the Bureau
			 of Reclamation has no further need under applicable law is relinquished and
			 revoked solely to the extent necessary—
				(1)to exclude from
			 the withdrawal the property that is no longer needed; and
				(2)to allow for the
			 immediate conveyance of the Federal land as required under this Act.
				5.ACEC boundary
			 adjustmentNotwithstanding
			 section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1713), the boundary of the River Mountains Area of Critical Environmental
			 Concern (NVN 76884) is adjusted to exclude any portion of the Three Kids Mine
			 Project Site consistent with the map.
		6.Release of the
			 United StatesUpon making the
			 conveyance under section 3, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or derivative
			 of a petroleum product of any kind), solid waste, mine materials or
			 mining-related features (including tailings, overburden, waste rock, mill
			 remnants, pits, or other hazards resulting from the presence of mining related
			 features) at the Three Kids Mine Project Site in existence on or before the
			 date of the conveyance.
		
